BRITISH COLUMBIA ONTARIO FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Company RepliCel Life Sciences Inc. (the “Company”) Suite 2020 – 401 West Georgia Street Vancouver, BC V6B 5A1 Item 2. Date of Material Change January 10, 2014 Item 3. News Release News Release was disseminated via Marketwired on January 9, 2014. Item 4. Summary of Material Change The Company announced that its common shares are anticipated to commence trading on the TSX Venture Exchange (the “TSXV”) on January 13, 2014 as a Tier 1 issuer Item 5. Full Description of Material Change 5.1 FullDescription of Material Change The Company announced that its common shares are anticipated to commence trading on the TSXV on January 13, 2014 as a Tier 1 issuer.The Company will trade under its current trading symbol “RP”. To ensure continued and seamless trading for the Company’s shareholders, the Company’s common shares will be delisted from the Canadian Securities Exchange at the close of trading on January 10, 2014 and will commence trading on the TSXV at market open on January 13, 2014. 5.2Disclosure for Restructuring Transactions N/A Item 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. Item 7. Omitted Information Not Applicable. Item 8. Executive Officer David Hall, President and Director 604.248.8730 Item 9. Date of Report January 9, 2014
